Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 6-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Concelman 3103548.
	Regarding claim 1, Concelman (Figure 1) discloses a connector assembly for connecting a cable 22 to an electrical component, the connector assembly comprising: an outer conductor sleeve 10 having an attachment portion 37 and a plug portion 41; and an insulator element 16,39 disposed within the outer conductor sleeve, at least partially in the plug portion; wherein the cable is disposed with a cable end portion 26 at least partially within the outer conductor sleeve in the attachment portion, wherein the outer conductor sleeve has at least a first wall thickness region having a first wall thickness (at 37) in the attachment portion and at least a second wall thickness region having a second wall thickness (at 41) in the plug portion, the first wall thickness being greater than the second wall thickness, and wherein the insulator element is at least partially disposed in the second wall thickness region, the outer conductor sleeve has a same outer diameter in the first wall thickness region 37 and in the second wall thickness region 41.
	Regarding claim 6, Concelman discloses the first wall thickness at 37 is 10% to 50% greater than the second wall thickness at 41.
	Regarding claim 7, Concelman discloses the first wall thickness at 37 in the first wall thickness region and/or the second wall thickness at 41 in the second wall thickness region are/is constant.
	Regarding claim 8, Concelman discloses the plug portion 41 has a third wall thickness region having a third wall thickness (the thickness of the threads at 41) that differs from at least the second wall thickness at 41.
	Regarding claim 9, Concelman discloses the cable end portion 26 is connected by a seamless compression tube 27 to the outer conductor sleeve 10 by a first tube section (the exterior of tube 27 outside of threads 31) connected at least to the attachment portion and a second tube portion (inner surface having threads 31 thereon) connected to a cable jacket 25b of the cable 22.
	Regarding claim 10, Concelman discloses the compression tube 27 has a step 28 between the first and second tube portions.
	Regarding claim 11, Concelman discloses the compression tube 27 has at least twelve pressing surfaces (any twelve portions of the exterior surface of the compression tube).
	Regarding claim 12, Concelman discloses the cable 22 includes a shield 25a,b which, in the cable end portion 26, is disposed between the compression tube 27 and the outer conductor sleeve 10.
	Regarding claim 15, Concelman discloses, for securing the outer conductor sleeve 10 in a plug housing, the outer conductor sleeve has a circumferential locking groove (immediately above the end of lead line 40), which is at least partially disposed in the second wall thickness region 41.
	Regarding claim 16, Concelman discloses the cable 22 has a dielectric 24 which, in the cable end portion 26, is disposed in the attachment portion 37 and spaced from the outer conductor sleeve 10.
	Regarding claim 17, Concelman discloses the plug portion 41 does not include the dielectric 24.
	Regarding claim 19, Concelman discloses the attachment portion 37 extends from a first side at an end of a jacket of the cable along a dielectric of the cable 22 to a second side, and wherein an end of the dielectric is disposed at the second side of the attachment portion 37 or in a tapered portion that connects the plug portion and the attachment portion to each other.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Concelman.
	To form the first wall thickness at 37 of Concelman as 0.15 to 0.3 millimeters would have been an obvious matter of routine experimentation, depending on the structural rigidity required and the space requirements in a particular environment.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Concelman as applied to claim 1 above, and further in view of Saeki 2019/0148867.
	Saeki (front page) disclose the outer conductor sleeve 10 has stamped grooves 12 on an outer wall thereof, the stamped grooves being arranged parallel to one another, and to provide the outer conductor sleeve 10 of Concelman with such stamped grooves thus would have been obvious, to facilitate grasping of the outer conductor sleeve.
Claims 14, 18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the tapered portion; nor the first wall thickness region extends uniformly throughout an entirety of the attachment portion; nor the outer conductor sleeve is formed as one integral piece; in combination with the rest of the subject matter of the base claim.
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. The Examiner continues to maintain the position that the thickness of the first wall would have been an obvious matter of routine experimentation, depending on the structural rigidity required and the specific space limitations of the environment in which the connector assembly is to be used.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833